Citation Nr: 0209030	
Decision Date: 08/02/02    Archive Date: 08/12/02

DOCKET NO.  97-13 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for postoperative 
incisional abdominal hernia, currently evaluated as 20 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to February 
1970.  

The current appeal arose from a February 1996 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  The RO determined that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for a psychiatric disorder.  
The RO also denied entitlement to an increased (compensable) 
evaluation for postoperative incisional, abdominal hernia.

In February 1998 the Board of Veterans' Appeals (Board) 
determined that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for a psychiatric disorder.

In an April 1999 memorandum decision the United States Court 
of Appeals for Veterans Claims (CAVC) affirmed the Board's 
February 1998 decision, but also determined that the RO had 
failed to adjudicate the veteran's November 1991 claim for an 
increased evaluation for his postoperative incisional 
abdominal hernia when it issued its December 1995 rating 
decision.  The CAVC noted that the veteran had filed a notice 
of disagreement with the December 1995 rating decision which 
it construed as the RO's failure to adjudicate his November 
1991 claim for an increased rating.  Thus, the CAVC 
determined it had jurisdiction over the Board's failure in 
February 1998 to adjudicate the veteran's claim for an 
increased rating for his postoperative incisional abdominal 
hernia.

In May 2000 the RO granted entitlement to an increased 
(compensable) evaluation of 20 percent for postoperative 
abdominal incisional hernia effective May 1, 1997.

In September 2001 the veteran provided oral testimony before 
the undersigned Member of the Board during a video conference 
held with the RO, a transcript of which has been associated 
with the claims file.

In December 2001 the Board remanded the claim to the RO for 
further development and adjudicative action.  

In April 2002 the RO affirmed the determination previously, 
and has returned the case to the Board for further appellate 
review.


FINDING OF FACT

The veteran without good cause failed to report for a 
scheduled VA examination associated with his claim for an 
increased rating for postoperative abdominal incisional 
hernia.  


CONCLUSION OF LAW

The veteran's claim for an increased rating for postoperative 
abdominal incisional hernia is denied as a matter of law.  
38 C.F.R. § 3.655 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The record reflects that the veteran was initially granted 
service connection for active duodenal ulcer in a rating 
decision in February 1970.  This grant was based on a review 
of the service medical records (SMRs) which show that the 
ulcer was diagnosed in 1969.  

Postservice records reflect a history of a vagotomy and 
partial gastric resection in 1975 for the duodenal ulcer.  
They also show that the veteran was hospitalized in October-
November 1979 for a psychiatric disorder.  

Shortly before discharge, it was noted that he had an 
incisional abdominal hernia, apparently related to previous 
partial gastrectomy surgery.  Hernia repair was performed in 
November 1979 with good results.  

Service connection was established for postoperative 
incisional abdominal hernia (noncompensable) upon rating 
decision in March 1980.  

A review of the record reflects that a noncompensable 
evaluation remained in effect for the service-connected 
incisional abdominal hernia for many years.  During the 
current appeal process, a temporary total rating (TTR) was 
established upon rating decision in August 1997 from March 
14, 1997, through the end of April 1997.  This TTR was 
granted based on the veteran's need for convalescence 
following treatment at a VA facility.  Specifically, it is 
noted that he was admitted with a reducible incisional hernia 
in the right upper quadrant in the mid-upper abdomen on the 
right side of an old surgical scar.  The veteran underwent a 
primary incision hernia repair.  No postoperative 
complications were reported.  

VA examination report from May 1997 notes that the veteran's 
only complaint was some residual tenderness to the right of 
the incision for the repair of the incisional hernia.  The 
diagnosis was postoperative status repair of the incisional 
hernia.  

In August 1997, the RO determined that following the TTR, the 
disability evaluation was to return to a noncompensable 
evaluation.  The veteran appealed, asserting that an 
increased rating was warranted.  

In May 2000 the RO granted entitlement to an increased 
(compensable) evaluation of 20 percent.  

Recently dated clinical evidence considered at the time of 
the May 2000 rating decision includes a VA examination report 
from March 2000.  At that time, the examiner noted that the 
veteran had had two incisional hernia repaired.  

They appeared to be "okay," but he continued to complain of 
discomfort in the abdominal wall secondary to repair.  The 
examiner opined that additional surgery would not be 
beneficial.  

Additional VA outpatient treatment records from 1999 through 
2001 were added to the record in early 2001.  These records 
reflect that the veteran's abdominal incisional hernia was 
noted by history.  Some residual scarring was indicated.  

In support of his claim, the veteran provided testimony at a 
video conference hearing in September 2001.   In December 
2001, the Board determined that a remand was necessary.  The 
veteran was to undergo a gastrointestinal (GI) examination by 
an appropriate VA specialist for the purpose of ascertaining 
the current nature and extent of severity of his adhesions of 
the postoperative incisional abdominal hernia.  The veteran 
was notified of the consequences for failure to report, 
without good reason shown, for a scheduled VA examination

The RO, in a letter to the veteran in January 2002, advised 
that a VA examination was being scheduled to evaluate the 
service-connected disability at issue.  He was advised that 
pursuant to 38 C.F.R. § 3.655, failure to report for his 
examination, without good cause, might result in denial of 
his claim.  This letter was sent to his address of record.  

An RO examination request worksheet, dated in January 2002 
and sent to a VA Medical Center (VAMC), reflects that a VA 
examination of the veteran's digestive system was requested.  
The veteran's correct address was listed at the top of the 
worksheet.  A computer printout dated in January 2002 shows 
that the veteran failed to report for the scheduled VA 
examination.  

The evidentiary record is devoid of any explanation, either 
by the veteran or his representative, of any reason which may 
exists for his failure to report for the scheduled 
examination.


Criteria

Disability evaluations are based upon the average impairment 
of earning capacity as determined by the VA Schedule for 
Rating Disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2001).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4.  

In determining the current level of impairment, the 
disability must be considered in the context of the whole-
recorded history, including service medical records.  
38 C.F.R. §§ 4.2, 4.41 (2001).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59 (2001); DeLuca v. Brown, 8 Vet. App. 202, 204-06 
(1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2001).  

Although the VA has a duty to assist the veteran with the 
development of the evidence in connection with his claim, the 
duty to assist is not always a one-way street. Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991). Federal regulations 
provide, in pertinent part, as follows:

§ 3.655 Failure to report for Department of Veterans Affairs 
examination.

(a)  General.  When entitlement or continued entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or reexamination and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, action shall be taken in accordance with 
paragraph (b) or (c) of this section as appropriate.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc.  For purposes of this section, 
the terms examination and reexamination include periods of 
hospital observation when required by VA.

(b)  Original or reopened claim, or claim for increase.  When 
a claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(a),(b) (2001).


Analysis

Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. 106-475, § 
7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions).  Among other 
things, this law eliminates the concept of a well-grounded 
claim and supersedes the decision of the United States Court 
of Appeals 
for Veterans Claims (CAVC) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000).  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 45, 
620, 45, 630-45, 632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific and expanded provisions 
pertaining to the duty to notify), and is therefore more 
favorable to the veteran.  Therefore, the amended duty to 
assist law applies.  Id.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new 
law.

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  The RO, through its issuance of the 
supplemental statement of the case in April 2002 specifically 
included discussion of the VCAA of 2000.  Thus, the veteran 
received notice of the information and evidence necessary to 
substantiate his claim.  That is, he was provided with notice 
of the regulations pertaining to an increased evaluation for 
the disability at issue, a rationale of the denial, and he 
was notified of his appellate rights.  38 U.S.C.A. § 5103 
(West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159).


In this case, a preliminary review of the record shows that 
VA has made reasonable efforts to obtain evidence necessary 
to substantiate the veteran's claim.  The Board notes that a 
variety of extensive records have been associated with the 
claims folder including SMRs, postservice private and VA 
treatment records, as well as multiple VA examination 
reports.  Therefore, the duty to assist has been satisfied in 
this case.  38 U.S.C.A. § 5103A (West Supp. 2002); see also 
66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be codified 
at 38 C.F.R. § 3.159).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist him as mandated by 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2002).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.  


Increased Evaluation

As the veteran failed to report for his scheduled examination 
without good cause shown, the Board finds that his claim for 
an increased rating for postoperative abdominal incisional 
hernia must be denied as a matter of law.  See 38 C.F.R. 
§ 3.655(b) (2001); Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Additionally, it is noted that the veteran was properly 
notified of the consequences of a failure to report for his 
scheduled VA examination, and the examination request sent 
from the RO to the VAMC included his most recent address of 
record.  See 38 C.F.R. § 3.1(q) (2001) (Notification for VA 
purposes is a written notice sent to the claimant's last 
address of record).

The VAMC has indicated that the veteran failed to report for 
his scheduled VA examination.  In the absence of clear 
evidence to the contrary, the law presumes the regularity of 
the administrative process.  Mindenhall v. Brown, 7 Vet. App. 
271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62 
(1992)).  Given the presumption of regularity in the mailing 
of VA examination scheduling notices, the veteran's 
notification of the consequences of failure to report for his 
VA examination, the fact that no correspondence to the 
veteran has been returned as undeliverable, and considering 
the fact that the veteran has never contacted VA to give 
adequate reasons for not reporting for the examination, the 
Board is satisfied that the veteran failed to report to the 
scheduled examination without good cause.  See 38 C.F.R. § 
3.655 (2001).

The dispositive law in this case is 38 C.F.R. § 3.655(b).  
Under this regulation, when a claimant fails to report for an 
examination in conjunction with a reopened claim for a 
benefit which was previously disallowed, or a claim for 
increase, the claim "shall be denied."  38 C.F.R. 
§ 3.655(b) (2001).

Therefore, since the veteran failed without good cause to 
report for a VA examination in conjunction with his reopened 
claim, his claim must be denied, as mandated by 38 C.F.R. 
§ 3.655(b).  See also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994)


ORDER

Entitlement to a rating in excess of 20 percent for 
postoperative abdominal incisional hernia is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

